IN THE SUPREME COURT OF THE STATE OF NEVADA


                 STANLEY EARNEST RIMER,                                      No. 70352
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                                                                                  FILED
                 COURT OF THE STATE OF NEVADA,                                    JUN 1 6 2016
                 IN AND FOR THE COUNTY OF CLARK,                                 _TJcIr K. LINDEMorus
                 Respondent.                                                      PIK 0


                                                                                 CHIET OEF'LJlVtCE

                                        ORDER DENYING PETITION
                             This is a pro se petition for a writ of mandamus. Petitioner
                 seeks an order directing the clerk of the district court to serve copies of his
                 petition and memorandum on the respondents named in his postconviction
                 petition for a writ of habeas corpus and to provide him with a copy for his
                 records. Without deciding upon the merits of any claims raised in the
                 documents submitted in this matter, we decline to exercise our original
                 jurisdiction. See NRS 34.160; NRS 34.170. Accordingly, we
                             ORDER the petition DENIED.



                                                                      , J.
                                          Dougla


                                            , J.                                                J.
                                                              Gibbons




                 cc: Hon. Douglas Herndon, District Judge
                      Stanley Earnest Rimer
                      Clark County District Attorney
                      Attorney General/Carson City
                      Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA

(0) 1947A   ce
                                                                                             ISq4